Order entered June 27, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-00382-CR
                                        No. 05-14-00383-CR

                               VINCENT RAY SETTLES, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                          Trial Court Cause Nos. F14-00085-J, F14-00086-J

                                             ORDER
        The Court GRANTS court reporter Kimberly Xavier’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Xavier to file the reporter’s record within FIFTEEN (15) DAYS from

the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE